FILED
                              NOT FOR PUBLICATION                            JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


In re: ASATOUR BAGHDASARIAN,                     No. 11-60053

                Debtor,                          BAP No. 10-1277


ASATOUR BAGHDASARIAN,                            MEMORANDUM*

                Appellant,

  v.

SRT PARTNERS, LLC,

                Appellee.


                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Dunn, Markell, and Kirscher, Bankruptcy Judges, Presiding

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Asatour Baghdasarian appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment dismissing as moot Baghdasarian’s appeal from the bankruptcy

court’s grant of relief from stay, allowing SRT Partners to proceed with an

unlawful detainer action after purchasing Baghdasarian’s property in a foreclosure

sale. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo a

determination that an appeal from a bankruptcy court decision is moot. Nat’l Mass

Media Telecomm. Sys., Inc. v. Stanley (In re Nat’l Mass Media Telecomm. Sys.,

Inc.), 152 F.3d 1178, 1180 (9th Cir. 1998). We affirm.

      The BAP properly dismissed the appeal as moot because the bankruptcy

court had dismissed Baghdasarian’s case and the property at issue had been sold to

a non-party. See Doe v. Madison Sch. Dist. No. 321, 177 F.3d 789, 797-98 (9th

Cir. 1999) (“If an action or a claim loses its character as a live controversy, then

the action or claim becomes ‘moot,’ and we lack jurisdiction to resolve the

underlying dispute.”); In re Nat’l Mass Media Telecomm. Sys., Inc., 152 F.3d at

1180 (sale of debtor’s property to a non-party renders claims moot if debtor seeks

only a return of his property).

      SRT Partners’s amended request to supplement the record on appeal, filed

on December 6, 2012, is denied.

      AFFIRMED.


                                           2                                     11-60053